Citation Nr: 1825123	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for environmental hazard exposure, Gulf War.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for drop foot, left foot.

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder strain.

6.  Entitlement to an initial compensable evaluation for degenerative joint disease, left hand, 5th finger.

7.  Entitlement to service connection for a left elbow condition (claimed as left elbow pain and numbness).

8.  Entitlement to service connection for a left hip condition (claimed as hip injury).

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for a dental condition (claimed as fractured tooth #19).

11.  Entitlement to service connection for bruxism.

12.  Entitlement to service connection for traumatic brain injury (claimed as head concussion).

13.  Entitlement to service connection for muscle rupture, distal lateral left leg (claimed as left shin injury).

14.  Entitlement to service connection for right ankle strain (claimed as right ankle injury).

15.  Entitlement to service connection for left ankle strain (claimed as left ankle injury).

16.  Entitlement to service connection for degenerative disc disease and degenerative joint disease cervical spine (claimed as neck injury).

17.  Entitlement to service connection for tinnitus.

18.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1983, November 1983 to December 1984, November 1988 to June 1989, September 1995 to February 1996, November 2001 to November 2002, and May 2007 to May 2009.  The Veteran had additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction has been transferred to the Detroit, Michigan RO.  

The Veteran provided testimony at a January 2018 hearing before the undersigned.  A transcript is associated with the claims file.

The issues listed 2-18 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2018 hearing, the Veteran withdrew the appeal as to entitlement to service connection for environmental hazard exposure, Gulf War.
  

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for environmental hazard exposure, Gulf War have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In the present case, in a January 2018 hearing, the Veteran withdrew the appeal as to entitlement to service connection for environmental hazard exposure, Gulf War.  The Veteran's withdrawal is included in the transcript of the hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time with regard to environmental hazard exposure, and the appeal as to this issue is dismissed.


ORDER

The appeal as to entitlement to service connection for environmental hazard exposure, Gulf War is dismissed.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Increased Evaluations

The Veteran testified at the January 2018 hearing that his service-connected lumbar spine, bilateral shoulder, left foot, and left hand disabilities have worsened since he was last examined.  The Veteran was last examined by VA in November 2009 and the Board finds that current examinations are warranted to ascertain the severity of his lumbar spine, bilateral shoulder, left foot, and left hand disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment).  Further, VA treatment records are outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection

A review of the Veteran's claims file reflects that he received drill pay for 13 days in 2013, 48 days in 2014, and 68 days in 2015.  See VA Form 21-8951-2 dated February 2014; VA Form 21-8951-2 dated February 2015; VA Form 21-8951-2 dated August 2016.  However, the Veteran's records from his reserve service have neither been requested nor obtained.  As such, the appeal must be remanded in order for VA to undertake the appropriate efforts to secure copies of such records, inasmuch as they are potentially relevant to his appeal.  The Board finds the claims for cervical spine, left hip, bilateral ankle, distal left leg muscle rupture, obstructive sleep apnea, a fractured tooth, bruxism, traumatic brain injury, hearing loss, tinnitus, and left elbow disabilities must be remanded as there may be outstanding service records pertinent to the appeal. 
In addition, the Veteran was examined in November 2009 in connection with a number of claims on appeal.  The November 2009 examiner provided an evaluation of the current severity of the Veteran's disabilities; however, the examiner did not offer opinions on the etiology the Veteran's claimed cervical spine, left hip, bilateral ankle, distal left leg muscle rupture, obstructive sleep apnea, and left elbow disabilities.  Thus, opinions regarding whether the claimed disabilities are due to disease or injury during the Veteran's active service or injury during his inactive duty are necessary to satisfy the duty to assist.  See 38 U.S.C. §§ 101(22), 101(24), 106; 38 C.F.R. § 3.6(c); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Similarly, the January 2010 VA examination regarding the Veteran's claimed traumatic brain injury is unclear as to whether the Veteran manifests a current TBI disability due to service, and an additional examination and opinion is necessary.  Barr, 21 Vet. App. at 303.  

In regard to the claims for bilateral hearing loss and tinnitus, the Veteran contends that he should be rescheduled for VA examinations, and the Board agrees; it appears that the Veteran was either not properly notified of his scheduled VA examination or he had good cause for his failure to report.  See Notice of disagreement dated March 2011; see also 38 C.F.R. § 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding, relevant VA medical records.

2.  Contact the appropriate records custodian(s) in order to obtain the Veteran's complete service treatment records from the Army Reserve.  The response(s), any records, received should be associated with the record.  If the records sought cannot be obtained, notify the Veteran and his representative pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  Schedule the Veteran for a VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, bilateral shoulder, left foot, and left hand disabilities.  
The examiner must include range of motion testing of the lumbar spine in the following areas:

a.  Active motion;
b.  Passive motion;
c.  Weight-bearing; and
d.  Nonweight-bearing.

The examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is asked to describe whether pain significantly limits functional ability during flares, or if pain has significantly limited functional ability during flares AT ANY TIME since May 2009, and if so, the examiner must estimate range of motion during flares.  


IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should identify all neurologic manifestations of the Veteran's lumbar spine disability.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed TBI disability.  The examiner is directed to review the Veteran's service records, VA medical records, statements and testimony, and the January 2010 VA examination.  The examiner is also directed to take into account the Veteran's credible hearing testimony that he was injured as a result of rough parachute landings and provide the following opinion:  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a traumatic brain injury disability that was incurred in active service.

5.  Obtain an opinion from a different examiner on the nature and etiology of Veteran's claimed cervical spine, left hip, bilateral ankle, distal left leg muscle rupture, obstructive sleep apnea and left elbow disabilities.  
The examiner is directed to review the Veteran's service records, VA medical records, statements and testimony, and the December 2009 VA examination and x-ray imaging results, and January 2018 Board hearing transcript and provide the following opinions:  

a)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a cervical spine disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

b)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a left elbow disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

c)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a left hip disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

d)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a distal left leg muscle rupture disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

e)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a right ankle disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

f)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a left ankle disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

g)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests an obstructive sleep apnea disability that was incurred in or otherwise related to active service, is due to disease or injury during active duty for training, or is due to injury during his inactive duty (Reserve Drill).

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  

a)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a bilateral hearing loss disability that was incurred in or otherwise related to active service.

b)  Whether it is as likely as not (a 50% or higher degree of probability) the Veteran manifests a tinnitus disability that was incurred in or otherwise related to active service.
7.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


